Name: 84/376/EEC: Commission Decision of 6 July 1984 concerning the implementation by the Federal Republic of Germany of certain measures to adjust capacity in the fisheries sector (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic policy;  Europe;  production
 Date Published: 1984-07-26

 Avis juridique important|31984D037684/376/EEC: Commission Decision of 6 July 1984 concerning the implementation by the Federal Republic of Germany of certain measures to adjust capacity in the fisheries sector (Only the German text is authentic) Official Journal L 196 , 26/07/1984 P. 0054 - 0054*****COMMISSION DECISION of 6 July 1984 concerning the implementation by the Federal Republic of Germany of certain measures to adjust capacity in the fisheries sector (Only the German text is authentic) (84/376/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas the Government of the Federal Republic of Germany intends to introduce a system of financial aids for measures involving the temporary reduction of production capacity in the fisheries sector; whereas, on 7 February and 20 March 1984, it communicated the information and documents concerning this scheme required under Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the said Directive, the Commission has considered whether, having regard to their compatibility with the Directive and in view of the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for a financial contribution from the Community; Whereas this Decision does not relate to national aid referred to in Article 12 of the said Directive; Whereas this Decision is in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which the Federal Republic of Germany intends to take to implement a financial aid scheme for measures involving the temporary reduction of production capacity in the fisheries sector fulfil the conditions for a financial contribution from the Community. Article 2 This Decision shall not apply to national aid referred to in Article 12 of Directive 83/515/EEC. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 6 July 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15.